183 Mich. App. 182 (1990)
454 N.W.2d 201
IN RE FORFEITURE OF ONE 1987 CHEVROLET BLAZER
Docket No. 117918.
Michigan Court of Appeals.
Decided April 3, 1990.
Frank J. Kelley, Attorney General, Gary L. Walker, Prosecuting Attorney, and David A. Payant, Assistant Prosecuting Attorney, for plaintiff.
Richard J. Jason, for defendant.
Before: CYNAR, P.J., and MARILYN KELLY and T.G. KAVANAGH,[*] JJ.
PER CURIAM.
The people appeal as of right from the order of the circuit court dismissing a complaint for forfeiture of a 1987 Chevrolet S-10 Blazer pursuant to MCL 333.7521 et seq.; MSA 14.15 (7521) et seq. At the time of the forfeiture hearing the automobile was owned by claimant Lance L Kendziorski. We reverse and remand.
Testimony of police officers at the forfeiture hearing indicated that claimant Kendziorski used the vehicle in question to transport customers to and from the home of an illicit drug dealer for the purpose of purchasing various quantities of cocaine. However, when questioned by the court during examination of one of the officers, the prosecutor indicated that no facts would be developed to show that the vehicle was ever used to actually transport controlled substances. On that basis, the trial court found the forfeiture statute inapplicable and dismissed the proceedings before any further testimony could be had, including that of the claimant.
*184 We disagree with the trial court's interpretation of the forfeiture statute. MCL 333.7521; MSA 14.15 (7521) states in pertinent part:
(1) The following property is subject to forfeiture:
* * *
(d) A conveyance, including an aircraft, vehicle, or vessel used or intended for use, to transport, or in any manner to facilitate the transportation, for the purpose of sale or receipt of property described in subdivision (a) or (b)....
* * *
(f) Any thing of value that is furnished or intended to be furnished in exchange for a controlled substance or an imitation controlled substance in violation of this article, traceable to an exchange for a controlled substance or an imitation controlled substance in violation of this article, or used or intended to be used to facilitate any violation of this article including but not limited to money, negotiable instruments, or securities. [Emphasis added.]
The goal of statutory construction is to effectuate the legislative intent. Baxter v Gates Rubber Co, 171 Mich. App. 588, 590; 431 NW2d 81 (1988). If two statutes conflict, then the specific prevails as an exception to the general. People v Tucker, 177 Mich. App. 174, 179; 441 NW2d 59 (1989). However, if two statutes lend themselves to a construction which harmonizes their meanings and avoids conflict, that construction should control. Baxter, supra.
While generally forfeitures are not favored in the law, since § 7521 is embodied in article 7 of the Public Health Code, it must be liberally interpreted in order to promote the health, safety, and welfare of Michigan citizens. MCL 333.1111(2); *185 MSA 14.15(1111)(2); MCL 333.7101(2); MSA 14.15(7101)(2); In re Forfeiture of $5,264, 432 Mich. 242, 258-259; 439 NW2d 246 (1989). Construing § 7521(1)(f), our Supreme Court has held that "[t]he phrase `any thing of value' ... is all-inclusive, encompassing both real and personal property." Id. at 250. Thus, the property in question here is subject to forfeiture if the people can prove a "substantial connection" between the seized property and the alleged criminal activity. Id. at 260-262.
We also find no conflict between § 7521(1)(f) and § 7521(1)(d). Rather, § 7521(1)(f) addresses contingencies in addition to those provided for in § 7521(1)(d), such as here, where the Blazer may have been used to facilitate the sale or receipt of a controlled substance not by actual transportation of the controlled substance to a customer but rather by transportation of the customer to the controlled substance.
We therefore vacate the trial court's order of dismissal and remand for a full hearing on this matter. We do not retain jurisdiction.
Reversed and remanded.
NOTES
[*]  Former Supreme Court justice, sitting on the Court of Appeals by assignment.